CaS€Z lilS-CV-02928-CAB DOC #Z 1-1 Filed: 12/20/18 l Of 12. Pag€|D #Z 5
SUMMONS IN A CIVlL AC'I`I()N COURT OF C()MMON l’LEAS, CUYAHOGA COUNTY JUSTlCE CEN'I`ER

CA S Fl NO.

CV}.BBOTSOT Dl FX

CL[~Z\'ELAND, ()lllO 4411.5

SUI\'I|.\'IUNS NO.
3 7 10 060 9

Rulc ll (B} Ohiu

Ru[c:s ol`Ci\'il

 

HOIJ'INP.SS SCIENCE ORGANIZATION INC.
DBA S"I'. 'I'ERESA
VS

CHURCH i-iUTUAL INSURANCO COMPRNY

Procedurc
PLAINTIFF

SUMMONS

DEFENDANT

 

CHURCH i-IUTURL [NSURANCE CO.
3000 SCHUS'I`ER L»FLNE
l'-iERRILL. WI 54452

Said answer is required to be served on:

HP\RVF.'Y KUGELMAN
2200 l'["r'-`.'RI'-'lIlihi?‘.I_. TO‘l'lEIR

I‘|:\nliil"x ¢\llorne}‘

50 PUBLIC SQUARE
CLEVELAND, OH 44113-[]000

Yon have been named del`cndnnl in a sums
complaint {co])y attached liel‘eto) filed in Ciryahoga
Count_\' Conrl ol'Con:lnon l’|er\s. Cll_\'n|wgu Count_r
Jalsiii:e Celiler, Cle\'elmld, Ohio 44| l3, by the
plaintiff named llerein.

 

Yon are herebyl summoned and required to
answer the complaint wiliiin 28 days after service
ul`thi.s summons upon _\'eu, exclusive oftlie day of
service.

Snid answer is required lo be served on P|:\intiil‘s
Allorne_\' (Address denoted by arrow at |eft.}

Your answer must also be filed with the court
within 3 days alter service ol`said answer on
plaintiffs attorney

ll`}'on fail to do so,judg:nent by default will be
rendered against you l`or llle reliefdemanded in tile

 

Case lms been assigned to Jndge:

 

i-!ICHAEL P DDNNELLY
Do nol coll{acljudge. Judge's name is given for
ntlorn ey's reference only.

nAT£s£N'r
Nov 25, 2013 B)' _

COMPL)\]N'[` l;`lLEl) l 1 / 2 l /20 1 B

CMSN]_'¥(]

complaint

 

NAILAH K . BYRD
Clerk of llir (_`ourl ul`Cunl moll |‘leas

.\' \

 

:-`
r\. \ -_ `;`_ =-¢

fri " l-
)r/ii'.‘.

Dc|lili_\_: n

|i||||||||||l|||||||||||||l||||||||||I|I|||||H|||

EX lBlT

 

 

CaSe: 1218-CV-02928-CAB DOC #Z 1-1 Filed: 12/20/18 2 Of 12. Page|D #Z 6

 

NAILAII [(. BYRD

CUYAHOGA COUNTY CLERK OF COURTS
1200 Onlarin S!l'eel
C|e\'eland, Oliio 44113

Court of Common Plcas

New Casc Eleclronically lf`ilecl:
Novem|)el‘ 21, 2018 119:04

By: HARVEY KUGELMAN 0022625
Coni`nmalion Nbr. 1556468

HOLIN"ESS SClENCE ORGANIYA'I`ION lNC. DBA ST. CV 18 90'?3{)?
'l`ERESA

\'S.

Judge: MICHAF.I..P_ DONNE,LLY
CHURCI'I MUTUAL lNSURANCO CO.

l‘oges l"ilecl; 9

E|eclronical|y f-`i|ed 11!21!2018 09:04/ iCV 18 90730? l Cc)nnrmalion Nbr. 1556468 f CLSLP

 

CaSe: 1218-CV-02928-CAB DOC #Z 1-1 Filed: 12/20/18 3 Of 12. Page|D #Z 7

lN THE COURT OF COMMON PLEAS
CUYAHOGA COUNTY, OHIO

HOL|NESS SCIENCE ORGANlZATiON CASE NO.
|NC., dba ST. TERESA HOL|NESS
SCIENCE CHURCH JUDGE

7243 Kinsman Road
C|eveland, Ohio 44104

Piaintiff CO|V[PLAINT

(Jury Demand Endorsed Hereon)
.vs-

CHURCH MUTUAL lNSURANCE
COMPANY

3000 Schuster Lane

N'lerri|l, Wisconsin 54452

V\-¢vh'\-»\_F\_vw\_ruhhrh-rvu-_.¢h_¢

Defendant

PART|ES, JUR|SD|CT|ON AND VENUE

1. Plaintiif Ho|iness Science Organizaiion lnc., dba St. Teresa Ho|iness
Science Church (“St. Teresa"), is the owner of a church facility located at 7243 Kinsman
Roadl C|eve|and, Ohio, Cuyahoga County, Ohio 44104.

2_ Detendant Church Niutual insurance Company (“Church Niutual"), is a
Wisconsin corporation for profit andlor is doing business in the state of Ohio for protit,
conducts activities throughout the entire state of Ohio, and regularly conducts business
operations in Cuyahoga County, Ohio.

3, Jurisdiction is appropriate in the state of Ohio because all parties are Ohio
residents andlor are doing business in the state of Ohio, because all or part of the claim
for relief arose in the state or Ohio and because the insurance contract between the
parties was executed in Ohio.

4. Venue is proper in Cuyahoga County because the church facility which the

insurance policy covers and where the underlying incident occurred are in Cuyahoga

E"*°*'Ei‘)‘ii'r'lt§,"bdid”it’l:%%g§°él lh°e"é no§?§le’%%iit§?ad ab lie 59 lri°ls§ipzs, 2016 is not in

 

CaSe: 1218-CV-02928-CAB DOC #Z 1-1 Filed: 12/20/18 4 Of 12. Page|D #Z 8

plaintist possession

STATEMENT OF FACTS

5. P|aintiff St. Teresa purchased an insurance policy with defendant
Church Mutuai covering the church faci|ily.

6. The policy period applicable to the allegations contained herein
commenced on May 12, 2016, until iv`lay 12, 201?. This insurance policy number
0169678-02-338600 provided coverage Which included but was not limited to losses
attributed to collapsel windstorml water and demolition damage P|aintiff purchased
and paid for this insurance coverage and otherwise complied with all requirements
under the insurance contract which form the prerequisites for payment in the event of a
covered loss,

?_ When defendant Church iviutua| commenced providing insurance
coverage to piaintitf, in approximately 2011, it first performed a building and property
inspection and appraisal to properly assess and value the premises for the insurance
coverage being purchased

8. Upon information and belief, defendant Church Mutua| has the right to
annually review and inspect plaintiffs facility during the yearly renewal periods

9, On or about November 29, 20161 the greater C|eve|and, Ohio area was
struck by a significant wind and rain storm, causing widespread property damage and
power outages throughout the areal This storm caused damage to the church facilityl
including the partial collapse of the structure and rendering it uninhabitable. The extent
of damage has necessitated the facility’s demolition

10. F’laintiif properly and promptly took all available actions to protect the
premises andior mitigate any damages it sustained

mechanically rlle 11iemeti§;b`tili&}levlidl§tn@cii$t&liii$tati&lilsigisididsi§i@‘LiiS C|Bim, permitted and

 

CaSe: 1218-CV-02928-CAB DOC #Z 1-1 Filed: 12/20/18 5 Of 12. Page|D #Z 9

cooperated with all investigations by police authoritiesl municipal building authorities
and defendant Church Mutua|, and timely submitted all requested proof of loss
statements and available loss documentation

12. At all times herein mentioned plaintiff or others have paid the premiums
and performed all conditions necessary to maintain in good standing the insurance
policy referred to herein.

13, On or about December 9, 2016l defendant Church N|utua| issued a letter
to plaintiff denying coverage and refusing to pay for any of plaintiffs damage or losses.
Defendant’s stated justification was that the cause of the damage was a section of
veneer trim missing from the building exterior. Having claimed the damage to be caused
by missing veneer, defendant deemed the missing trim to be a result of wear and tearl
lack of maintenance and repeated seepage of water not covered by the policy terms.

14. An examination by engineer Christopher Jasinsl<y of CRJ Services, LLCl
indicated that the damage and collapse of the facility was instead caused by the
corrosion of interior brick ties which secured the brick facade to the interior structural
framing This condition was not caused by the missing veneer on the building’s exterior
and could not be observed before the collapse of the building

15. Despite plaintiff St. Teresa having performed all conditions necessary to
maintain in good standing the insurance policy referred to herein and despite it having
satisfied all conditions necessary to receive payment for its loss, defendant Church
iv|utuai has refused to pay any of its covered |osses.

16. As a direct and proximate result of defendant Church iv|utua|’s acts and
omissions, defendant has breached the insurance contractl its covenant of good faith,
its fiduciary duty, acted in bad faith and engaged in statutory unfair trade practicesI

resulting in liability for compensatory damages, attorney fees, costs, expenses, expert
Eiecironicaily Fiied 11r21r2018 09;04: rcv is 90730? ; connrmaiion Nbr_ 1sss4es l cLsLe

 

CaSe: lilS-CV-OZQZS-CAB DOC #Z 1-1 Filed: 12/20/18 6 Of 12. Page|D #Z 10

witness feesl exemplary damages and any and all other appropriate monetary and

equitable remedies of relief to plaintiff St. Teresa.

F|RST CLA|M FOR RELlEF (Breach of Contract)

17. Plaintiff Sl. Teresa incorporates by reference each of the allegations
contained above as if fully rewritten herein

18. Al all times herein mentionedl plaintiff St. Teresa and defendant Church
Nlutual were parties to the aforementioned contract of insurance for the coverage period
of lviay 12, 2016, through May 12, 2017.

19. The aforementioned insurance policy provided forl among other things,
coverage for losses attributed to windstorm, water and building collapse damage

20. Plaintiff St. Teresa timely and properly notified defendant Church lvlutual
of the incident of November 29, 2016, and otherwise fulfilled all policy requirements
entitling her to coverage and compensation pursuant to the contract

21. Plaintiff St. Teresa is legally entitledl pursuant to the terms of the
insurance agreement to receive coverage, less any deductible, and subject to any
monetary coverage limitsl for its losses sustained in the incident of November 29, 2016.

22. P|aintiff St. Teresa's damage and losses occurred within the period of
homeowners insurance policy of coverage from May 12, 20‘l6, through May 12, 2017.

23. Defendanl Church Mutua| had adequate notice of this occurrence and the
insurance claim made by plaintiff

24. Defendant Church lvlutual had the ability to fully investigate process and
compensate St. Teresa for her covered losses prior to this date.

25. Plaintiff St. Teresa has fully cooperated with defendant Church l'vlutua|

Eieciidiirimprtbslripvestbat.ini and demevaiaaliersn ita 1556-isa l cist

 

CaSe: lilS-CV-OZQZS-CAB DOC #Z 1-1 Filed: 12/20/18 7 Oi 12. Page|D #Z 11

26. P|aintiff St. Teresa has met all conditions precedent for coverage under
this insurance policy, or those conditions have been excused or waived by defendant
Church lv'|utua|.

27. Defendant Church Mutua| has improperly denied coverage andfor refused
to timely pay the covered losses pursuant to this claim and failed to provide legally
adequate reason for failure to do so.

28. Defendanl Church Nlutual has breached the terms of the insurance
contract by refusing to timely investigate process and pay a covered claim.

29. Defendant Church N|utuat's conduct in failure to fairly evaluate and pay
plaintiffs claim violates the express contract terms and exposes defendant Church
lvlutua| to additional damages and a jury award above any policy limits set forth in the
insurance contract

30. As a direct and proximate result of defendant Church Mutua|’s actionsl
omissions and breaches of the insurance contract, it is liable to plaintiff St. Teresa in an

amount in excess of $395,000.00 to be determined by a jury at lrial.

S_ECOND CLA||V| FOR RELlEF (Covenant of Good Faith)

31v P|aintiff St. Teresa incorporates by reference each of the allegations
contained above as if fully rewritten herein

32. Ohio common law establishes that every contract entered into between
parties has an implied covenant of good faith and fair dealing in its execution and
performance

33. Defendant Church lVlutua| has breached Ohio's covenant of good faith by
not reasonably and properly investigating reviewing, handling and attempting to resolve
the insurance claim submitted by plaintiff St. Teresa in 2016.

E|ectronical|y Filed 1112'1)‘20‘|8 09:04! J'CV 18 90730? .-‘ Conlirmalit>n Nbr. 1556468 l CLSLP

 

CaSe: lilS-CV-OZQZS-CAB DOC #Z 1-1 Filed: 12/20/18 8 Oi 12. Page|D #Z 12

34. As a direct and proximate result of defendant Church lvlutual’s actions,
omissions and breach of the covenant of good faith, defendant Church lvlutual is liable
in an amount above $395,000.00 to be determined by a jury at trial, plus plaintiffs costs

and expenses

TH|RD CLA|N| FOR RELlEF (Fiduciary Duty)

35. P|aintiff St. Teresa incorporates by reference each of the allegations
contained above as if fully rewritten herein

36. The insurance contract between the parties creates a fiduciary retationship
under Ohio common law because of the nature of the relationship between the parties
and the duties and rights created pursuant to the Ohio Revised Code and the Ohio
Administrative Code.

37. Defendant Church lvlutua|'s fiduciary duty to plaintiff St. Teresa requires
that it act in good faith in the handling and processing of claims by the insured

38. Defendant Church lvlutua| breached its fiduciary duty in the handlingl
investigatingl processing reviewing and failure to pay regarding the insurance claim of
plaintiff St. Teresa regarding the aforementioned incident of November 29, 2016.

39. As a direct and proximate result of defendant Church l'v‘lutua|’s actions,
omissions and breach of its fiduciary dutyl plaintiff St. Teresa is entitled to
compensatory damage in excess of $395,000.00 and punitive damages, to be
determined by a jury at triall plus attorney feesl cost of litigationl expert witness fees
and any other expense and equitable remedies to be determined by a jury at trial and

the Court.

E|ectronically Filed 11!21!2018 09:041' .-‘CV 18 90?307 f Conirmation Nbr. 1556463 ! Cl_SLP

 

CaSe: 1218-CV-02928-CAB DOC #Z 1-1 Filed: 12/20/18 9 Oi 12. Page|D #Z 13

FOURTH CLAll'tl'l FOR RELlEF (Bad Faith)

40. Plaintiff St. Teresa incorporates by reference each of the allegations
contained above as if fully rewritten herein.

41. Under Ohio common law, because a fiduciary duty exists in the context of
insurance agreements and statutory duties imposed pursuant to the Ohio Revised Code
and the Ohio Administrative Code, defendant Church lvtutual has a duty to act in good
faith in handling plaintiff St. Teresa's claim which includesl but is not limited toI the l
renter’s insurance coverage for the aforementioned incident which occurred on or about
November 29, 2016,

42, Plaintiff St. Teresa, as an insured, may pursue a bad faith tort claim
against defendant Church Mutua| as the insurerl for its failure to act in good faith, which
is a separate tort claim, in addition to other common and statutory duties imposed upon
the insurance industry in the state of Ohio.

43. Defendant Church lvlutual acted in bad faith in its handlingl investigating
processing, review and analysis of the 2015 claim and its failure to provide a good faith
settlement offer for the claim covered by plaintiffs insurance

44. As a direct and proximate result cf defendant Church lv‘lutual’s actionsl
omissions and bad faith. plaintiff St. Teresa is entitled to compensatory damage in
excess of $395,000.00 and punitive damagesl to be determined by a jury at trial, plus
attorney fees, cost of litigation, expert witness fees and any other expense and

equitable remedies to be determined by a jury at trial and the Court.

WHEREFORE, plaintiff St. Teresa demands judgment against defendant Church
lvlutual as foilows:

A. A determination that plaintiff St. Teresa was insured pursuant to the
insurance coverage provision of the policy referred to herein;

Eleclronica|ly Filed 11)`21»‘2018 09;04 f fCV 18 907307 l Conflrrnation Nbr, 1556468 )'CLSLP

 

CaSe: 1218-CV-02928-CAB DOC #Z 1-1 Filed: 12/20/18 10 Oi 12. Page|D #Z 14

B. A determination of the rights and obligations of defendant Church Nlutual
Fire and Casualty Company under this policy;

C. A determination that defendant Church lvlutual Fire and Casualty
Company has breached its contract with plaintiff St. Teresa;

D. A determination that defendant Church lvlutual Fire and Casualty
Company has breached Ohio's covenant of good faith by not reasonably
and properly investigating reviewing handling and attempting to resolve
the insurance claim submitted by plaintiff St. Teresa;

E. A determination of defendant Church Mutuai Fire and Casualty Company
has breached its fiduciary duty by not timely handling investigating
processing reviewing and failure to fully pay regarding the insurance
claim of plaintiff St. Teresa;

F. A determination that defendant Church Mutual Fire and Casualty
Company has acted in bad faith in its handling investigating processing
review and analysis and failure to timely and futly pay the insurance claim
of piaintiff St. Teresa;

G. Judgrnent against defendant Church lvlutual Fire and Casualty Company
as and for compensatory damages in an amount in excess of Three
Hundred Ninety Five Thousand Do|lars ($3951000.00) which witl
adequately and fairly compensate plaintiff for her injuries and damages, to
the full extent of the policy limits;

H. Judgment against defendant Church Mutual Fire and Casualty Company
as and for punitive damages in an amount in excess of Three Hundred
Ninety Five Thousand Dotlars ($395,000.00), and attorney fees and all
costs expended in the prosecution of this action;

That the costs of this action be paid by defendant Church N|utual Fire and
Casualty Company.

Electronicaily Filed 11)'21)`2018 09104! )‘CV 18 907307 f Cortfirmatiort Nbr. 1556468 f CLSLP

 

CaSe: 1218-CV-02928-CAB DOC #Z 1-1 Filed: 12/20/18 11 Oi 12. Page|D #Z 15

JURY DEMAND

A trial by jury is hereby requested

Respectfu||y submitted

lsi Harvev Kuc.ielmanl Eso.

HARVEY KUGELit/lrltNl Esq. (0022625)
Harvey Kuge|man C.o.l L.P,A.

2200 Terminal Tower

50 Public Square

Cleveland, OH 44113

(216) 24167?'0
harveykugelman@gmail.com

Attorney for Plaintiff

E|ectronica|ly Filed 11!2‘|!20‘18 09;04.-" !CV 18 90?307 l Conlirmalion Nbr. 1556468!' CLSLP

 

CaSe: 1218-CV-02928-CAB DOC #Z 1-1 Filed: 12/20/18 12 Oi 12. Page|D #Z 16

 

 

 

m erisa ...
-__l-_~¢ '--.q = gym o
_'_..________. co = ease m
-_-__. w § e.= a
m 0 3 § r- I
* z
_______""' 3 § § cce
______ m E 01 Fn'|
x w § § 73
= o E
___-_"" > § it §
2 }_a _ -' - 4 § §
* ._ - = ..c",
w § ! . . -§.s_ ga §
___________ I _ " J" - =
___ m _ ' =
= 2 id kD _
m art § 2 m
= ci m 0
n m UJ <{
m
-----___ l?‘~. § rn a m
m m h 35 " §
_ 2 U w g

m m 0 maintain 9
N m w ..U "" sssziEWrut:ns

 

iiiUV 2 72818

'OO EONV?:|DSN| '|Vli.l.ft|r'li l-|OHfiHO ol

 

Sfl SHtVlS CE|.|.lel
€iL£ri' |-lO ONV`|J\§`|O

HHGNES `|".IE
meister-traits
9|»1'\ORQZ'BJ.YG dls-lS

Oitltt'.l.NO UDZL

OOCG
W>iE-G| NIS|EC

C§Ei'€v'lr i€ l. Zi

 

Nter printing this |a'l:e|'

CONS|GHEE COPY - PLEASE FLACE ||I FRC|HT OF POL|CH
1 Fctd the printed page along the horizontal line

2 Pla:e labs-lin shipping pouch and affix rt ia your shipment

Use of this system constitutes your agreement to the service conditions in the current FedEx Service Gulde, available on
fedex.com. FedEx will not be responsible for any claim in excess of $.'tOO per packages whether the result of loss, damage,
delay, non-delivery, misde|ivery. or misinformationl unless you declare a higher value, pay an additional charge, document
your actual loss a nd file a timely ctaim. timitations found in the current Fecl Ex Service Gu ide applyv Your right to recover from
FedEx for any toss, inciuding intrinsic value of the package, loss of sales, income interest, profit, attorneys fees, costs, and
other forms ofdamage whether direct, incidental, consequentia|, or special is limited to the greaterol‘ $100 orthe authorized
declared va |ue. Recovery cannot exceed actual documented |oss. tv'|aximum for items of extraordinary value is $1,000, e.g.
]ewe|ry, precious metals, negotiable instruments and other items listed in our Service Gulde. Written claims must be filed
within strict time limits, see current Fed£x Servlce Guirle.

 

